DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The applicant provides not further traverse for the rejection of claim 6, other than for the reasons cited for traversing claim 1, which is rejected under 102 in view of the new art of Savolainen. Therefore, the arguments presented by the applicant do not provide any persuasive argument against the new 103 rejection of claim 6 under the newly applied Savolainen art in view of the previously cited Ferber.
Claim Objections
Claim 8 objected to because of the following informalities:  Claim 8 lines 4-5 recites “insure company” however it is assumed to be a typo and should instead read “insurance company” for the purpose of clarity and examination.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 4-5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savolainen et al (U.S. PG Pub 20170053513 A1).
Regarding claim 1, Savolainen teaches a system of determining physiological state, configured in a vehicle for a driver (Fig 1 element 122 teaches a system configured in a vehicle for a driver; [0047]-[0048] teaches the system configured in a vehicle; [0078]-[0080]; [0084]; [0090]; [0143]); , comprising: a physiological measuring device configured to measure at least one physiological parameter of the driver, wherein the at least one 10physiological parameter comprises at least one of a heart rate, a heart rate variance, a facial expression feature, a blood pressure, a respiratory rate and a blood oxygen concentration ([0058]-[0060] teaches the system comprising bio signal sensors such as EEG. It further teaches the system comprising bioimpedance sensors such as ECG; PPGs or other heart rate sensors; [0066]-[0067] teaches the system may also utilize other external sensors such as motion sensors, heart activity sensor (e.g. HRV, heart rate measurement), a stride sensor, a positioning sensor, a cadence sensor, a power sensor, a skin conductivity sensor, bioimpedance measurement sensor, skin moisture measurement sensor, and temperature sensor; [0080]; [0091]-[0092]; [0111] teaches sensing respiration rate; [0122]-[0124]; Figs 6A-6D teaches sensed bio signal data); a user interface configured to receive at least one physiological information of the driver, wherein the at least one physiological information comprises 15at least one of a medical history, a medicine record, an alcohol consumption and a fatigue index (Fig 1 elements 102 and 106 teaches user interfaces configured to receive user data of the driver; Fig 3; Fig 13 element 1300 teaches a user interface configured to receive user input data regarding the physiological state of the driver; [0082] teaches the system may measure monitor or store the physiological state of the person such as medical history or sleep data; [0097]-[0100] teaches obtaining physiological data of the driver such as sleep data from the wrist device 102; [0108]-[0109] teaches receiving user data and such as a alertness levels, running exercise or a climbing exercise may be illustrated comprising calorie consumption, distance travelled, steps taken, total elevation, and/or heart activity; [0110] teaches receiving medical history data; [0115]-[0117] teaches an alertness level value; [0128]); a processing unit coupled to the physiological measuring device and the user interface, and configured to analyze the at least one physiological information and an initial normal threshold to determine at least one normal 20threshold and at least one abnormal threshold corresponding to the at least one physiological parameter of the driver; and analyze the at least one physiological parameter, the at least one normal threshold and the at least one abnormal threshold to determine a physiological state of the driver is normal or abnormal for driving the vehicle ([abs]; [0006]; teaches comparing an alertness value to an alertness reference value to determine if the drivers alertness is below a normal alertness threshold; [0016]; [0024] teaches the system comprising a processor and memory  [0026]-[0027]; [0047]; [0061]; [0076] teaches the system comprising one or more processors for processing the received data; [0085] teaches determining an alertness value based of sensed and input data to determine an alertness level of the driver and compare to a reference alertness value to determine if the drivers physiological state is normal or abnormal; [0087]; [0090] [0110]; [0117]; [0119]; [0125]; [0169]; [0172]-[0173] teaches the system comprising processing circuitry configured to receive and analyze the user data and alerting the user of the alertness level drops below a normal threshold; [0179]-[0182]; Fig 5 illustrates the system degerming and analyzing the alertness level of the driver to determine if the driver is in a normal or abnormal state; Fig 10A-B illustrates the method of the system for obtaining the user data, analyzing the alertness level of the driver and determining if the alertness is below a normal threshold; Fig 13 element 1310 teaches processing circuitry).
Regarding claim 2, Savolainen teaches claim 1, wherein the physiological measuring device is an electrocardiograph, and configured to capture and record electrophysiological activities of a heart under a unit of time through electrodes attached on chest skin of the driver, to 30generate the at least one physiological parameter (Fig 1 element 104 teaches an external sensor; [0048]-[0049] teaches external; sensor 104 is configured to measure physiological data; [0060] teaches the external sensors can comprise a bioimpedance sensor such as an ECG comprising at least 1 electrode; [0067] teaches the electric sensor is an ECG; [0080]; [0092]; [0110]-[0111]).
Regarding claim 3, Savolainen teaches claim 1, wherein the physiological measuring device is a signal conversion module configured to convert a target area image of the driver into a 5Photoplethysmography, a RemotePhotoplethysmography or an imaging PPG ([0058] teaches the system may comprise an optical heart activity sensor such as a PPG).
Regarding claim 4, Savolainen teaches claim 1, further comprising a cloud database coupled to the user interface and the processing unit, and configured to store the at least one physiological parameter, the at least one 10physiological information, the at least one normal threshold and the at least one abnormal threshold Fig 1 element 110 teaches the system comprising a wireless network with a server 114 and database 112, coupled to the user interface and processing unit and configured to store and receive sensor, user, and vehicle data; Fig 12 illustrates the system comprising a third party network 1220 coupled to the user interface and processing unit, configured to receive and store the system data; [0017]-[0018] teaches the wirelessly transferring data using the network; [0152] teaches the vehicle system provide connection for the system to the network 110 or other networks; [0170] teaches the system comprising a user interface 1300 with a wireless communication circuitry 1330 configured to enable the apparatus 1300 to communicate with other devices. Wherein the wireless communication circuitry 1330 can support NFC, cellular and others; [0179]; [0156]; [0158]).
Regarding claim 4, Savolainen teaches claim 3, further comprising a communication device coupled to the processing unit, and 15configured to connect the processing unit to the cloud database through the Internet, a universal serial bus, WiFi, a third/fourth/fifth generation technology standard for broadband cellular networks, near field communication or a network communication device ([0048] teaches the vehicle system may have the vehicle network 130 which is coupled to the network 110 configured to connect to the internet; [0050]-[0051] teaches the system being a smart device configured to connect to the network 110 or other networks such as a cellular network. It also teaches other wireless communication methods such has Near Field Communication; [0062]; [0152] teaches the vehicle system provide connection for the system to the network 110 or other networks; [0170] teaches the system comprising a user interface 1300 with a wireless communication circuitry 1330 configured to enable the apparatus 1300 to communicate with other devices. Wherein the wireless communication circuitry 1330 can support NFC, cellular and others; [0179]).
Regarding claim 7, Savolainen teaches claim 1, wherein the processing unit determines that the physiological state of the driver is normal when the at least one physiological parameter is classified into the at least one normal threshold; and the processing unit determines that the 30physiological state of the driver is abnormal when the at least one physiological parameter is classified into the at least one abnormal threshold ([0010] teaches that the cardiac data of the patient is used to determine an alertness level and when the current cardiac activity is determined to be below the threshold of the alertness level, the system determines the state is abnormal and the apparatus outputs a control signal; [0085]-[0087] teaches that the alertness level may be determined to be below the threshold alertness level if at least one value of the alertness level function is below the threshold alertness level; [0117] teaches that the sleep time data is used to determine the alertness level of the user, and if the sleep time is below a threshold value then the user is determined to have an alertness below the normal alertness level and if it is above the threshold of 8 hours the alertness level is considered normal; [0119]-[0120]; [0122]; Fig 5).
Regarding claim 8, Savolainen teaches claim 1, wherein the communication device is further configured to transmit the at least one 5physiological parameter, the at least one physiological information, the at least one normal threshold and the at least one abnormal threshold to an insure company (Fig 12 teaches the system can be coupled/connected to a third part network. This means that the system is configured to transmit the at least one 5physiological parameter, the at least one physiological information, the at least one normal threshold and the at least one abnormal threshold to an insurance company, wherein the insurance company is the third part network; [0158]; [0152] teaches the vehicle system provide connection for the system to the network 110 or other networks; [0170] teaches the system comprising a user interface 1300 with a wireless communication circuitry 1330 configured to enable the apparatus 1300 to communicate with other devices. Wherein the wireless communication circuitry 1330 can support NFC, cellular and others; [0179]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savolainen et al (U.S. PG Pub 20170053513 A1) in view of Ferber et al (U.S. PG Pub. 20180085040 A1).

Regarding claim 6, Savolainen teaches claim 1, further comprising a user recognition device coupled to the user interface and the processing unit ([0139] teaches a user RIFD identification device to identify the driver; [0159]-[0160] teaches a wrist device ID to identify the user and that the signals belong to the correct user), however, fails to teach the recognition device being configured to control read and write operations of the processing unit to the user interface through a security technology of a fingerprint recognition, a face recognition, a digital number password, a graphic password.

Ferber teaches a system for measuring biological metrics, comprising a user recognition device coupled to the user interface and the processing unit ([0192] lines 1-5, (1204)), and configured to control read and write operations of the processing unit to the user interface through a security technology of a fingerprint recognition, a face recognition, a digital number password, a graphic password ([0193], [0194]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teaching of Savolainen, to incorporate a security technology, as taught by Ferber, in order to protect the user’s personal information and provide patients a way to authenticate the user’s account before their person data can be accessed and ensure that the data is matched and associated with the correct user/driver.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792